Per Curiam.
An action to recover a penalty of fifty dollars for an alleged violation of a building line ordinance of the village of Monticello, Sullivan county, was instituted in Justice’s Court and was thereafter, by stipulation, moved into the County Court of said eounty. The plaintiff appeals from an order and judgment dismissing the complaint after trial. Various defenses were raised but it is sufficient for the purposes of this appeal to state that the ordinance has no application to the building erected by the defendants on the south side of North street at the corner of Landfield avenue in said village, for the reason that we find nothing in the record to show that there is a “ present or established building *810line ” on the south side of said North street or that there is any established or definitely determinable “ curb line ” in front of the premises in question. The ordinance is not enforcible as to the property in question and the complaint was properly dismissed. Cochrane, P. J., Hinman, McCann, Davis and Whitmyer, JJ., concur. Order and judgment affirmed, with costs. The court finds that the trustees of the village of Monticello passed an ordinance on February 26, 1923, providing in part: “No building or structure, hereafter erected or constructed, within the corporate limits of the village shall be nearer than the present or established building line; and where no building line has been established, then no such building or structure or part thereof shall be erected or constructed within 30 feet from the curb line of the street; ” that the defendants have erected a garage on the south side of North street at the corner of Landfield avenue in said village which it is alleged violates said ordinance as to North street; that there is no present or established building line on the south side of North street, and that there is no curb line on the south side of North street in front of the premises in question.